 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6118 
 
AN ACT 
To designate the facility of the United States Postal Service located at 2 Massachusetts Avenue, NE, in Washington, D.C., as the Dorothy I. Height Post Office. 
 
 
1.Dorothy I. Height Post Office 
(a)DesignationThe facility of the United States Postal Service located at 2 Massachusetts Avenue, NE, in Washington, D.C., shall be known and designated as the Dorothy I. Height Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Dorothy I. Height Post Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
